DETAILED ACTION
This Office Action is in response to the amendment filed on 29 March 2021. 
Claims 1-2, 4-17 and 19-22 are pending in the application and have been examined.
Claims 1-2, 4-6, 9, 12-14, 16-17 and 19-20 are currently amended.
Claims 21 and 22 are new.
Claims 3 and 18 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of the amendments made on the specification the objection has been withdrawn.
In light of the amendments made on the claims 2-5 and 18-20 the objection has been withdrawn.
In light of the amendments made on claims 1-2, 4-6, 9, 12-14, 16-17 and 19-20 the rejection under 35 USC 103 has been withdrawn.  A new grounds of rejection necessitated by the amendment is presented below.

Response to Arguments
Applicant’s arguments regarding the rejection under 35 USC 101 and 35 USC 103 have been fully considered but are not persuasive.

In reference to Applicant’s arguments on page 10 regarding the 35 USC 101 rejection:
Claims 1-20 were rejected under 35 U.S.C. § 101 as allegedly directed to non-statutory subject matter. The rejections are traversed. Claim 1 has been amended to recite “implementing the resolution as a change in a drilling parameter at the well site.”
As discussed during the interview, the undersigned respectfully asserts that by amending the claim to recite a specific implementation as a change in a drilling parameter at a well site, the claim has been clarified to more clearly integrate the subject matter into a specific practical application in accordance with Step 2A, Prong 2 of the USPTO’s § 101 Analysis. That is, the claim has been clarified to specifically recite changes to a drilling procedure at a well site. As such, the undersigned respectfully asserts that claim 1 is allowable under 35 U.S.C. § 101. The remaining claims are likewise allowable under 35 U.S.C. § 101, and withdrawal of such rejections is respectfully requested.

Examiner’s response:
	The applicant seems to argue that the claims recite a structure being described in functional language. However, the applicant recites the additional element of “implementing the resolution as a change in a drilling parameter at the well site”. The additional elements amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. The specification fails to provide any description of how the resolution is implemented as a change in a drilling parameter at the well site.

In reference to Applicant’s arguments on page 11 regarding the 35 USC 103 rejection:

Claim 1 has been amended to recite “clustering the received post-drilling parameters into a first group and a second group based on an information type of each post-drilling parameter, wherein the first group includes a first post-drilling parameter with a first weight and a second post-drilling parameter with a second weight, and wherein the second group includes a third post-drilling parameter with a third weight and a fourth post-drilling parameter with a fourth weight.”
As discussed during the interview, the Office Action alleges that Wang, paragraph 0100, describes the above recited “clustering” element of claim 1. The undersigned respectfully disagrees. Specifically, the cited portion of Wang describes the clustering together of data corresponding to abnormal drilling events. Such a description can not reasonably be extrapolated to teach or suggest the above recited first group and second group, or the specifically recited parameters, of those groups.
Hbaieb does not remedy the above recited deficiency of Wang. Specifically, the cited portion of Hbaieb at paragraphs 0044 and 0045 is understood to describe high level clustering based on similar values (e.g., porosity values). However, Hbaieb does not appear to 
Finally, the undersigned notes that the above recited amended portion of claim 1 includes elements similar to those of now-canceled claim 3. The Office Action alleges at page 25 that Wang, paragraph 0091, lines 16-22 make obvious the elements of now-canceled claim 3. The undersigned respectfully asserts that a description of “two or more drilling parameters” does not teach or suggest the above-recited weighted parameters in separate groups.
For at least the reasons above, claim 1 is allowable over the cited references. The remaining claims are likewise allowable at least because they include elements similar to those of claim 1, described above, or depend from a claim that does. Withdrawal of the 35 U.S.C. § 103 rejections is respectfully requested.

Examiner’s response:
	Regarding claim 1, applicant argues that Wang discloses “In some implementations, received data corresponding to abnormal drilling events, such as abnormal vectors discussed above, may be clustered together for identification” (see Wang, ¶ 100), thereby not curing the deficiencies with respect to “clustering”. As stated in the rejection, Wang does not teach “clustering the received post-drilling parameters into a first group and a second group based on an information type of each post-drilling parameter, wherein the first group includes a first post-drilling parameter with a first weight and a second post-drilling parameter with a second weight, and wherein the second group includes a third post-drilling parameter with a third weight and a fourth post-drilling parameter with a fourth weight”. Applicant also argues Hbaieb does not cure the deficiencies of Wang with respect to clustering of differently weighted parameters into 
	Regarding claims 12 and 16, applicant argues that Wang does not cure the deficiencies for similar reasons as claim 1. The grounds for rejection of claim 1 is thus used to reject claims 12 and 16.
	Regarding claims 2, 4-6, 9, 12-14, 17, 19 and 20, applicant also argues that Wang does not cure their deficiencies by virtue of their dependence on their independent claims. The grounds for rejection of the independent claims are used to reject these dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2, 4-17 and 19-22 are directed to abstract idea of data collection analysis with mathematical techniques of numerical analysis or statistical analysis. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level 
Step 1: Claim 1 is directed to a computer-implemented method, which is a process, which is a statutory category of invention. Claim 12 is directed to non-transitory computer-readable media which is a manufacture, which is a statutory category of invention. Claim 16 is directed to a system, which is a manufacture, which is a statutory category of invention. Therefore, claims 1, 12 and 16 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper, and also data collection and analysis with mathematical techniques of numerical or statistical analysis. The limitation of “clustering the received post-drilling parameters into a first group and a second group based on an information type of each post-drilling parameter, wherein the first group includes a first post-drilling parameter with a first weight and a second post-drilling parameter with a second weight, and wherein the second group includes a third post-drilling parameter with a third weight and a fourth post-drilling parameter with a fourth weight;” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group;” is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “determining a resolution to avoid wellbore failure at a new well site by processing information 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. In particular, claim 1 recites the additional element of receiving, for a well site, post-drilling parameters which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim further recites the additional elements of a wellbore failure, well site and post-drilling parameters, however this merely links the method to a technological environment. The processors in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and comparing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). As described in MPEP 2106.05(f), limitations that amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.). As explained by the Supreme Court, in order to make a claim directed 
Step 2B: The limitation of “receiving, for a well site, post-drilling parameters;” is a process, that under its broadest reasonable interpretation, is a data gathering step. The use of this language is not anything significantly more than the abstract idea, merely adding insignificant extra-solution activity to the judicial exception. See as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook the Court reasoned that "(tjhe notion that postsolution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 
Claim 12 recites limitations similar to those of claim 1 and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 12 is an apparatus claim and performing the method of claim 1. The claim recites within the preamble, such that the body of the claims do not use the additional elements of clustering the received post-drilling parameters into a first group and a second group based on an information type of each post-drilling parameter, wherein the first group includes a first post-drilling parameter with a first weight and a second post-drilling parameter with a second weight, and wherein the second group includes a third post-drilling parameter with a third weight and a fourth post-drilling parameter with a fourth weight, generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group, determining a resolution to avoid wellbore failure at a new well site by processing information regarding the new well site through the correlation model and implementing the resolution as a change in a drilling parameter at the well site in a meaningful way. Claim 12 also discloses additional limitations of a “storage media” to store the post-drilling parameter data and one or more “processors” to perform the steps of receiving, clustering, generating a correlation 
Claim 16 recites limitations similar to those of claim and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 16 is also an apparatus claim performing the steps of claim 1. Claim 16 recites the computer-implemented system within the preamble of the claim, such that the body of the claims do not use the additional elements of clustering the received post-drilling parameters into a first group and a second group based on an information type of each post-drilling parameter, wherein the first group includes a first post-drilling parameter with a first weight and a second post-drilling parameter with a second weight, and wherein the second group includes a third post-drilling parameter with a third weight and a fourth post-drilling parameter with a fourth weight, generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group, determining a resolution to avoid wellbore failure at a new well site by processing information regarding the new well site through the correlation model and implementing the resolution as a change in a drilling parameter at the well site in a meaningful way. The claim recites the additional elements of a wellbore failure, processors and computer-readable storage device, however this merely links the method to a technological environment. The processors and storage device in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and comparing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. As stated in MPEP 2106.05(d), the receiving or 
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 17 disclose wherein the correlation model is generated based on a prediction of enlargement determined according to a group correlation model generated for each of the first group and the second group based on the statistical analysis applied to the post-drilling parameters included in each of the first group and the second. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claims 4 and 19 disclose wherein the weighted values are determined based on an actual enlargement experienced at the well site compared to the predictions of enlargement determined according to each of the group correlation models. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claims 5 and 20 disclose wherein the weighted values reflect an amount of influence each of the respective post-drilling parameters has on wellbore failure respective to the other post-drilling parameters included in the same group. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claims 6 and 14 disclose wherein the first group is one of a drilling-fluid data group, an operational-parameter data group, and a mechanical-property data group. These are 
Dependent claims 7, 8 and 15 disclose post-drilling parameters clustered into the drilling-fluid data group include periodic drilling fluid readings, shale inhibition readings, mud rheology readings, mud filtrate readings, and mud salt concertation readings from the well site, and postdrilling parameters clustered into the operational-parameter data group include failure time dependencies readings, reaming readings, swabbing readings, wellbore deviation readings, and drill string vibrations readings from the well site. These are directed to defining a component of a model, which further narrows the abstract idea of mental processes including concepts performed in the human mind or with the aid of pencil and paper, such as data associated with determining a model of a wellbore, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 9 and 13 disclose the statistical analysis includes applying a multivariate linear regression to the post-drilling parameters included in each of the first group and the second group. These are directed to the abstract idea of data analysis with mathematical techniques of statistical analysis, which is applying multivariate linear regression. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Dependent claim 10 discloses the new well site and the well site are the same well site, wherein the resolution for implementation at the well site is transmitted in real-time, and wherein determining the resolution includes identifying root causes for wellbore failure, hole enlargement, and poor hole conditions at the well site based on the correlation model. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. The additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
Dependent claim 11 discloses the resolution includes cutoff values and thresholds for critical parameters at the new well site, and wherein the critical parameters include specification for drilling fluid and operational practice adjustments. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claims 21 and 22 disclose wherein the change in the drilling parameter is a change in a drilling fluid parameter or a change in an operational practice parameter of the well site. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 12, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2012/0123756 Al), hereinafter Wang in view of Marx et al. (U.S Publication No. 2014/0116776 Al), hereinafter Marx.

As to claim 1, Wang discloses, a computer-implemented method executed by one or more processors, (Paragraph [0012], lines 1-8, The present disclosure is further directed to computer-based systems for use in association with drilling operations. Exemplary computer-based systems may include: 1) a processor adapted to execute instructions; 2) a storage medium in communication with the processor, and 3) at least one instruction set accessible by the processor and saved in the storage medium. The at least one instruction set is adapted to perform the methods herein.) the method comprising:
Examiner’s Note: As the claim states receiving post-drilling parameters the data is received regarding ongoing drilling operations which means the data is obtained after drilling).
determining a resolution to avoid wellbore failure at a new well site by processing information regarding the new well site through the correlation model, (Paragraph [0011], lines 13-15, determining operational updates to at least one controllable drilling parameter based at least in part on the generated operational recommendations); and
implementing the resolution as a change in a drilling parameter at the well site, (Paragraph [0011], lines 16-17, implementing at least one of the determined operational updates in the ongoing drilling operations).
Wang does not explicitly disclose clustering the received post-drilling parameters into a first group and a second group based on an information type of each post-drilling parameter, wherein the first group includes a first post-drilling parameter with a first weight and a second post-drilling parameter with a second weight, and wherein the second group includes a third post-drilling parameter with a third weight and a fourth post-drilling parameter with a fourth weight.
Marx teaches clustering the received post-drilling parameters into a first group and a second group based on an information type of each post-drilling parameter, wherein the first group includes a first post-drilling parameter with a first weight and a second post-drilling parameter with a second weight, and wherein the second group includes a third post-drilling Examiner’s Note: weighted outputs are the same as trends as stated in the specification.
Wang does not also explicitly disclose generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group.
Marx teaches generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group, (fig. 2a: 308, Marx, Paragraph [0187]-[0191], the historical data is estimated and the associated trend analysis results (overlayed by a solid line in the PP estimation plot) by linear regression (with the associated statistical parameters tabulated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Marx by generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group. Doing so will generate a more accurate prediction of the wellbore failure/enlargement with the gathered data by assigning a value to signify the weight of each factor. This enables the identification of trends and correlation between the enlargement and each factor in the groups. The identified trends and correlations are then represented in an equation which is then used to calculate the enlargement.

As to claim 12, Wang discloses one or more non-transitory computer readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising, (Paragraph [0012], lines 1-8, The present disclosure is further directed to computer-based systems for use in association with drilling operations. Exemplary computer-based systems may include: 1) a processor adapted to execute instructions; 2) a storage medium in communication with the processor, and 3) at least one instruction set accessible by the processor and saved in the storage medium. The at least one instruction set is adapted to perform the methods herein.):
receiving, for a well site, post-drilling parameters, (Paragraph [0011], lines 4-5, receiving data regarding drilling parameters characterizing ongoing wellbore drilling operations; Paragraph [0039], lines 5-8, receiving data regarding ongoing drilling operations, specifically data regarding drilling parameters that characterize the drilling operations, at 202 (Fig. 2); Examiner’s Note: As the claim states receiving post-drilling parameters the data is received regarding ongoing drilling operations which means the data is obtained after drilling).
determining a resolution to avoid wellbore failure at a new well site by processing information regarding the new well site through the correlation model, (Paragraph [0011], lines 13-15, determining operational updates to at least one controllable drilling parameter based at least in part on the generated operational recommendations); and
implementing the resolution as a change in a drilling parameter at the well site, (Paragraph [0011], lines 16-17, implementing at least one of the determined operational updates in the ongoing drilling operations).

Marx teaches clustering the received post-drilling parameters into a first group and a second group based on an information type of each post-drilling parameter, wherein the first group includes a first post-drilling parameter with a first weight and a second post-drilling parameter with a second weight, and wherein the second group includes a third post-drilling parameter with a third weight and a fourth post-drilling parameter with a fourth weight, (fig. 2a: 308, 309, Marx, Paragraph [0188], the inputs to the trend fusion engine 308 according to an embodiment are grouped into two categories, Paragraph [0266], the first group having mud readings and Paragraph [0182], shale readings, with the second group having, Paragraph [0256], drill string vibrations 4717 and, Paragraph [0282], wellbore deviations with these parameters based on the trends in the historical well data, Paragraph [0100]). Examiner’s Note: weighted outputs are the same as trends as stated in the specification.
Wang does not also explicitly disclose generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group.
Marx teaches generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group, (fig. 2a: 308, Marx, Paragraph [0187]-[0191], the historical data is estimated and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Marx by generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group. Doing so will generate a more accurate prediction of the wellbore failure/enlargement with the gathered data by assigning a value to signify the weight of each factor. This enables the identification of trends and correlation between the enlargement and each factor in the groups. The identified trends and correlations are then represented in an equation which is then used to calculate the enlargement.

As to claim 16, Wang discloses a computer-implemented system, comprising:
one or more processors; and
a computer-readable storage device coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising, (Paragraph [0012], lines 1-8, The present disclosure is further directed to computer-based systems for use in association with drilling operations. Exemplary computer-based systems may include: 1) a processor adapted to execute instructions; 2) a storage medium in communication with the processor, and 3) at least one instruction set accessible by the processor and saved in the storage medium. The at least one instruction set is adapted to perform the methods herein.):
receiving, for a well site, post-drilling parameters, (Paragraph [0011], lines 4-5, receiving data regarding drilling parameters characterizing ongoing wellbore drilling operations; Paragraph Examiner’s Note: As the claim states receiving post-drilling parameters the data is received regarding ongoing drilling operations which means the data is obtained after drilling.
determining a resolution to avoid wellbore failure at a new well site by processing information regarding the new well site through the correlation model, (Paragraph [0011], lines 13-15, determining operational updates to at least one controllable drilling parameter based at least in part on the generated operational recommendations); and
implementing the resolution as a change in a drilling parameter at the well site, (Paragraph [0011], lines 16-17, implementing at least one of the determined operational updates in the ongoing drilling operations).
Wang does not explicitly disclose clustering the received post-drilling parameters into a first group and a second group based on an information type of each post-drilling parameter, wherein the first group includes a first post-drilling parameter with a first weight and a second post-drilling parameter with a second weight, and wherein the second group includes a third post-drilling parameter with a third weight and a fourth post-drilling parameter with a fourth weight.
Marx teaches clustering the received post-drilling parameters into a first group and a second group based on an information type of each post-drilling parameter, wherein the first group includes a first post-drilling parameter with a first weight and a second post-drilling parameter with a second weight, and wherein the second group includes a third post-drilling parameter with a third weight and a fourth post-drilling parameter with a fourth weight, (fig. 2a: 308, 309, Marx, Paragraph [0188], the inputs to the trend fusion engine 308 according to an Examiner’s Note: weighted outputs are the same as trends as stated in the specification.
Wang does not also explicitly disclose generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group.
Marx teaches generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group, (fig. 2a: 308, Marx, Paragraph [0187]-[0191], the historical data is estimated and the associated trend analysis results (overlayed by a solid line in the PP estimation plot) by linear regression (with the associated statistical parameters tabulated]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Marx by generating a correlation model by applying a numerical analysis or a statistical analysis to the post-drilling parameters included in each of the first group and the second group. Doing so will generate a more accurate prediction of the wellbore failure/enlargement with the gathered data by assigning a value to signify the weight of each factor. This enables the identification of trends and correlation between the enlargement and each factor in the groups. The identified trends and correlations are then represented in an equation which is then used to calculate the enlargement.

Regarding claim 21, Wang discloses the computer-implemented method of claim 1, wherein the change in the drilling parameter is a change in a drilling fluid parameter or a change in an operational practice parameter of the well site, (Paragraph [0010], lines 3-7, For example, improved systems and methods should be able to correctly model dynamics between changes in drilling variables and the consequences in ROP and/or MSE (or other measurable parameter of drilling performance)).

Regarding claim 22, Wang discloses the computer-implemented system of claim 1, wherein the change in the drilling parameter is a change in a drilling fluid parameter or a change in an operational practice parameter of the well site, (Paragraph [0010], lines 3-7, For example, improved systems and methods should be able to correctly model dynamics between changes in drilling variables and the consequences in ROP and/or MSE (or other measurable parameter of drilling performance)).


Claim 2, 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2012/0123756 Al), hereinafter Wang in view of Marx et al. (U.S Publication No. 2014/0116776 Al), hereinafter Marx and in further view of Shen et al. (U.S. Publication No. 2018/0119535 Al), hereinafter Shen.

As to claim 2, Wang discloses the method of claim 1. However, Wang does not specifically teach wherein the correlation model is generated based on a prediction of enlargement determined according to a group correlation model generated for each of the first 
Shen teaches wherein the correlation model is generated based on a prediction of enlargement determined according to a group correlation model generated for each of the first group and the second group based on the statistical analysis applied to the post-drilling parameters included in each of the first group and the second, (Shen, (Paragraph [0073], lines 1-8, As described above and as generally shown in FIG. 6, the drilling model is calibrated to match actual drilling conditions. In one or more embodiments of the technology, using a calibrated model, during a drilling operation, a simulation on the drilling model is performed to generate a predicted measurement value for a drilling property. An actual measurement value is obtained from the sensors for the drilling property).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Shen wherein the correlation model is generated based on a prediction of enlargement determined according to a group correlation model generated for each of the first group and the second group based on the statistical analysis applied to the post-drilling parameters included in each of the first group and the second. Doing so enables the determination of a resolution to avoid or minimize wellbore failure at a site.

As to claim 8, Wang discloses the method of claim 6. However, Wang does not specifically teach wherein the post-drilling parameters clustered into the operational-parameter data group include failure time dependencies readings, reaming readings, swabbing readings, wellbore deviation readings, and drill string vibrations readings from the well site.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Shen 

As to claim 10, Wang discloses the method of claim 1, wherein the new well site and the well site are the same site, (Paragraph [0094], lines 6-9, The historical data matching algorithms are premised on the understanding that drilling operations are analogous between different depths of the same well or between different wells drilled in the same or similar fields), wherein the resolution for implementation at the well site is transmitted in real-time, (Paragraph [0041], lines 9-11, In some implementations, the statistical model may be utilized in substantially real-time utilizing the received data).
Wang does not explicitly disclose determining the resolution includes identifying root causes for wellbore failure, hole enlargement, and poor hole conditions at the well site based on the correlation model.
Shen teaches wherein determining the resolution includes identifying root causes for wellbore failure, hole enlargement, and poor hole conditions at the well site based on the correlation model,(Shen, Paragraph [0035], lines 1-16, variables monitoring and diagnostics may include monitoring drilling efficiency (e.g., cutting structure compatibility (bit reamer balance) and bit wear), drilling stability (e.g., vibration levels along BHA, damaging vibration mode (whirling, stick-slip), neutral point), robustness (e.g., cumulative fatigue of drillstring, drillstrng buckling, and overloading detection (predicted stress versus tool strength (data)), measurement quality (e,g, survey rectification accounting for BHA sag, collar lateral 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Shen by determining the resolution includes identifying the root causes of wellbore failure, poor hole conditions and hole enlargement. Doing so would enable one to examine related factors each with the potential to influence wellbore stability.

As to claim 17, Wang discloses the computer-implemented system of claim 16. However, Wang does not specifically teach wherein the correlation model is generated base on a prediction of enlargement determined according to a group correlation model generated for each of the first group and the second group based on the statistical analysis applied to the post-drilling parameters included in each of the first group and the second group.
Shen teaches wherein the correlation model is generated base on a prediction of enlargement determined according to a group correlation model generated for each of the first group and the second group based on the statistical analysis applied to the post-drilling parameters included in each of the first group and the second group, (Shen, (Paragraph [0073], lines 1-8, As described above and as generally shown in FIG. 6, the drilling model is calibrated to match actual drilling conditions. In one or more embodiments of the technology, using a calibrated model, during a drilling operation, a simulation on the drilling model is performed to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Shen wherein the correlation model is generated base on a prediction of enlargement determined according to a group correlation model generated for each of the first group and the second group based on the statistical analysis applied to the post-drilling parameters included in each of the first group and the second group. Doing so enables the determination of a resolution to avoid or minimize wellbore failure at a site.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2012/0123756 Al), hereinafter Wang in view of Marx et al. (U.S Publication No. 2014/0116776 Al), hereinafter Marx, in further view of Shen et al. (U.S. Publication No. 2018/0119535 Al), hereinafter Shen and in further view of Erge et al. (U.S Patent No. 10400570 B2), hereinafter Erge.

As to claim 4, Wang discloses the method of claim 2. However, Wang does not specifically teach wherein the weighted values are determined based on an actual enlargement experienced at the well site compared to the predictions of enlargement determined according to each of the group correlation models.
Erge teaches wherein the weighted values are determined based on an actual enlargement experienced at the well site compared to the predictions of enlargement determined according to each of the group correlation models, (Erge, Col. 1, lines 53-58, The same type of analysis Examiner’s Note: The actual enlargement is obtained from the measured values whiles those of the predictions of enlargement is from the modeled values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Erge wherein the weighted values are determined based on an actual enlargement experienced at the well site compared to the predictions of enlargement determined according to each of the group correlation models. Doing so would be the means to assign weights to each group by virtue of the influence indicator, where the influence indicator is determined based on an actual enlargement for the well site.

As to claim 19, Wang discloses the computer-implemented system of claim 17. However, Wang does not specifically teach wherein the weighted values are determined based on an actual enlargement experienced at the well site compared to the predictions of enlargement determined according to each of the group correlation models.
Erge teaches wherein the weighted values are determined based on an actual enlargement experienced at the well site compared to the predictions of enlargement determined according to each of the group correlation models, (Erge, Col. 1, lines 53-58, The same type of analysis is known in the art to be performed for stand-pipe pressure (the pressure of the mud at the point at which it enters the drill string) and ECD (equivalent circulating density), that is, expected values modeled prior to or during drilling operations are compared to measured values.) Examiner’s Note: The actual enlargement is obtained from the measured values whiles those of the predictions of enlargement is from the modeled values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Erge wherein the weighted values are determined based on an actual enlargement experienced at the well site compared to the predictions of enlargement determined according to each of the group correlation models. Doing so would be the means to assign weights to each group by virtue of the influence indicator, where the influence indicator is determined based on an actual enlargement for the well site.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2012/0123756 Al), hereinafter Wang in view of Marx et al. (U.S Publication No. 2014/0116776 Al), hereinafter Marx, in further view of Shen et al. (U.S. Publication No. 2018/0119535 Al), hereinafter Shen, in further view of Erge et al. (U.S Patent No. 10400570 B2), hereinafter Erge and in view of Harrell et al. (U.S. Patent No. 5842149 A), hereinafter Harrell.

As to claim 5, Wang discloses the method of claim 4. However, Wang does not specifically teach wherein the weighted values reflect an amount of influence each of the respective post-drilling parameters has on wellbore failure respective to the other post-drilling parameters included in the same group.
Harrell teaches wherein the weighted values reflect an amount of influence each of the respective post-drilling parameters has on wellbore failure respective to the other post-drilling Examiner’s Note: The amount of influence each of the post-drilling parameters has on wellbore failure is similar to the effect on the drilling efficiency of changing the values of the drilling parameters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Harrell wherein the weighted values reflect an amount of influence each of the respective post-drilling parameters has on wellbore failure respective to the other post-drilling parameters included in the same group. Doing so enables each parameter to be examined for skewing of the extent of enlargements in the global field plots and also quantify the correlation between the enlargement and each factor in the groups.

As to claim 20, Wang discloses the computer-implemented system of claim 19. However, Wang does not specifically teach wherein the weighted values reflect an amount of influence each of the respective post-drilling parameters has on wellbore failure respective to the other post-drilling parameters included in the same group.
Harrell teaches wherein the weighted values reflect an amount of influence each of the respective post-drilling parameters has on wellbore failure respective to the other post-drilling parameters included in the same group, (Harrell, Col. 6, lines 64-67, The system also includes a simulation program which can simulate the effect on the drilling efficiency of changing any one or a combination of the drilling parameters from their current values). Examiner’s Note: The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Harrell wherein the weighted values reflect an amount of influence each of the respective post-drilling parameters has on wellbore failure respective to the other post-drilling parameters included in the same group. Doing so enables each parameter to be examined for skewing of the extent of enlargements in the global field plots and also quantify the correlation between the enlargement and each factor in the groups.

Claims 6, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Marx et al. (U.S Publication No. 2014/0116776 Al), hereinafter Marx and in further view of Hbaieb (U.S Publication No. 2016/0076357 Al), hereinafter Hbaieb.

As to claim 6, Wang discloses the method of claim 1. However, Wang does not specifically teach wherein the first group is one of a drilling-fluid data group, an operational-parameter data group, and a mechanical-property data group.
Hbaieb teaches wherein the groups include a drilling-fluid data group (Paragraph [0036], lines 1-2, Other drilling system parameters may include properties of one or more bit nozzles, drilling fluid parameters), an operational-parameter data group (Paragraph [0037], Operating parameters may include one or more of the following: the rotary table (or top drive mechanism), speed at which the drilling tool assembly is rotated (RPM), the downhole motor speed (if a downhole motor is included) and the hook load. In other embodiments, drilling operating Examiner’s Note: Young modulus, Poisson ratio, etc. constitute the mechanical property data group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Hbaieb wherein the first group is one of a drilling-fluid data group, an operational-parameter data group, and a mechanical-property data group. Doing so enables one to obtain the influence factor for the elements in a data group.

As to claim 9, Wang discloses the method of claim 1. However, Wang does not specifically teach wherein the statistical analysis includes applying a multivariate linear regression to the post-drilling parameters included in each of the first group and the second group.
Hbaieb teaches wherein the statistical analysis includes applying a multivariate linear regression to the post-drilling parameters included in each of the first group and the second group, (Hbaieb, Paragraph [0050], Furthermore, numerical analysis techniques known in the art may also be used to reduce data. As mentioned above, in general, when one or more Examiner’s Note: Multivariate linear regression is a statistical technique that uses several explanatory variables to predict the outcome of a response variable. It can be deduced from the paragraph that analyzing more characteristics or variables of a given formation and observed as having a significant effect on the determination of one facie of the given formation is the definition of multivariate linear regression explained.


As to claim 13, Wang discloses the one or more non-transitory computer-readable storage media of claim 12. However, Wang does not specifically teach wherein the statistical analysis includes applying a multivariate linear regression to the post-drilling parameters included in each of the first group and the second group.
Hbaieb teaches wherein the statistical analysis includes applying a multivariate linear regression to the post-drilling parameters included in each of the first group and the second group, (Hbaieb, Paragraph [0050], Furthermore, numerical analysis techniques known in the art may also be used to reduce data. As mentioned above, in general, when one or more characteristics or variables (e.g., porosity and/or compression strength, among many others) of a given formation are analyzed and observed as having little to no effect on the segmentation or determination of the one or more facies of the given formation, these one or more characteristics and their corresponding data may be discarded. On the other hand, when one or more characteristics or variables (e.g., porosity and/or compression strength, among many others) of a given formation are analyzed and observed as having a significant effect on the segmentation or determination of the one or more facies of the given formation, these one or more characteristics and their corresponding data may be included. For example, plotting two or three dimensional plots of variables to determine a relationship between the variables and one or more facies may Examiner’s Note: Multivariate linear regression is a statistical technique that uses several explanatory variables to predict the outcome of a response variable. It can be deduced from the paragraph that analyzing more characteristics or variables of a given formation and observed as having a significant effect on the determination of one facie of the given formation is the definition of multivariate linear regression explained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Hbaieb wherein the statistical analysis includes applying a multivariate linear regression to the post-drilling parameters included in each of the first group and the second group. Doing so helps identify trends and correlation between the enlargement and each factor in the groups.

As to claim 14, Wang discloses the one or more non-transitory computer-readable storage media of claim 12. However, Wang does not specifically teach wherein the first group is one of a drilling-fluid data group, an operational-parameter data group, and a mechanical-
Hbaieb teaches wherein the groups include a drilling-fluid data group (Paragraph [0036], lines 1-2, Other drilling system parameters may include properties of one or more bit nozzles, drilling fluid parameters), an operational-parameter data group (Paragraph [0037], Operating parameters may include one or more of the following: the rotary table (or top drive mechanism), speed at which the drilling tool assembly is rotated (RPM), the downhole motor speed (if a downhole motor is included) and the hook load. In other embodiments, drilling operating parameters may include other variables, e.g., rotary torque. One of ordinary skill would appreciate that any operating parameters known in the art may be included without departing from the scope of the present disclosure), and a mechanical-property data group, (Paragraph [0042], lines 1-8, At 401, data from a single well undergoes segmentation. The single well data may include any data, known or acquired, related to the formation surrounding the well. For example, data may include any physical, mechanical, and/or micro-structural properties of the formation. In addition, the data may include one or more computed variables such as young modulus, compressive strength, and Poisson ratio, among many others). Examiner’s Note: Young modulus, Poisson ratio, etc. constitute the mechanical property data group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Hbaieb wherein the first group is one of a drilling-fluid data group, an operational-parameter data group, and a mechanical-property data group, and the second group is another of the drilling-fluid data group, the operational-parameter data group, and the mechanical-property data group. Doing so enables one to obtain the influence factor for the elements in a data group.

Claims 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Marx et al. (U.S Publication No. 2014/0116776 Al), hereinafter Marx, in further view of Hbaieb (U.S Publication No. 2016/0076357 Al), hereinafter Hbaieb and in further view of Liu (U.S. Publication No. 2018/0051548 Al).

As to claim 7, Erge teaches wherein the post-drilling parameters clustered into the drilling-fluid data group include periodic fluid readings, (Col. 1, line 22, the flow of drilling fluid (“mud”) through an interior passage) and mud filtrate readings, (Col. 12, line 46, the mud filtrate loss information). However, Erge does not specifically teach shale inhibition readings and mud rheology readings are clustered into the drilling-fluid data group.
Shen teaches shale inhibition readings (Shen, Paragraph [0016], As shown in FIG. 1, the subterranean formation (104) may include several geological structures (106-1 through 106- 4) of which FIG. 1 provides an example. As shown, the subsurface formations may include a sandstone layer (106-1), a limestone layer (106-2), a shale layer (106-3), and a sand layer (106-4). A fault line (107) may extend through the formation. In one or more embodiments, various survey tools and/or data acquisition tools are adapted to measure the formation and detect the characteristics of the geological structures of the formation. Further, as shown in FIG. 1, the wellsite system (110) is associated with a rig (101), a wellbore (103), and other field equipment and is configured to perform wellbore operations, such as logging, drilling, fracturing, production, or other applicable operations. The wellbore (103) may also be referred to as a borehole).
Examiner’s Note: Rheology is the study of how matter flows, the mud rheology readings are obtained by the mud flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erge to incorporate the teachings of Shen and Liu to cluster the post-drilling parameters into the drilling-fluid data group to include shale inhibition readings, mud rheology readings, mud filtrate readings, etc. Doing so enables one skilled in the art to know the geological parameters involved and their influence on wellbore stability.

As to claim 11, Wang discloses the method of claim 1. However, Wang does not specifically teach wherein the resolution includes cutoff values and thresholds for critical parameters at the new well site, and wherein the critical parameters include specification for drilling fluid and operational practice adjustments.
Liu teaches the cutoff values and thresholds for critical parameters at the new well site, (Liu, Paragraph [0052], During hole enlargement while drilling, when one or more of the drilling efficiency metrics exceeds predetermined threshold values, a warning may be generated indicating that the underreamer has an alert condition. Such an alert condition may indicate that the underreamer is undergoing damage and/or more than normal wear and tear. Such a condition persisting over time may give confidence that the underreamer may be likely to fail and/or provide an indication that an under-gauged hole section may have been reamed), and wherein the critical parameters include specification for drilling fluid and operational 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Liu by include thresholds and cutoff values for critical parameters to the resolution. Doing so enables one to minimize wellbore failure issues and enhance hole conditions.

As to claim 15, Shen discloses the post-drilling parameters clustered into operational-parameter data group include failure time dependencies readings, reaming readings, swabbing readings, wellbore deviation readings, and drill string vibration readings from the well site, (Paragraph [0035], Variables monitoring and diagnostics may include monitoring drilling efficiency (e.g., cutting structure compatibility (bit reamer balance) and bit wear), drilling stability (e.g., vibration levels along BHA, damaging vibration mode (whirling, stick-slip), neutral point), robustness (e.g., cumulative fatigue of drillstring, drillstmg buckling, and overloading detection (predicted stress versus tool strength (data)), measurement quality (e,g, survey rectification accounting for BHA sag, collar lateral displacement at MWD sensors), 
Shen does not explicitly disclose the mud rheology readings, periodic drilling fluid readings, mud filtrate readings and mud salt concertation readings.
Liu also teaches mud rheology readings, (Liu, Paragraph [0033], lines 9-11, For example, the BHA 127 may be provided with mud pulse telemetry driven by mud flow for sending pulse signals to the surface unit 112a). Examiner’s Note: Rheology is the study of how matter flows, the mud rheology readings are obtained by the mud flow.
Erge teaches wherein the post-drilling parameters clustered into the drilling-fluid data group include periodic fluid readings, (Col. 1, line 22, the flow of drilling fluid (“mud”) through an interior passage) and mud filtrate readings, (Col. 12, line 46, the mud filtrate loss information).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the date of this final
action.
Any inquiry concerning this communication or earlier communications from the

The examiner can normally be reached on Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Omar Fernandez Rivas can be reached on 571-272-7952. The fax phone
number for the organization where this application or proceeding is assigned is 571-273
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free).
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128                    

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128